Action to recover for personal injuries sustained by the infant plaintiff when a chimney on a rear extension roof of defend*888ant’s premises fell on him while he was playing on the roof. Judgment of the County Court of Dutchess county in favor of plaintiff reversed on the law, with costs, and complaint dismissed, with costs. Appeal from order denying defendant’s motion to set aside the verdict and for a new trial dismissed. In our opinion the infant plaintiff was a mere licensee. He was on the roof for his own purposes only and the defendant’s acquiescence did not become an invitation. (Walker v. Bachman, 268 N. Y. 294; Vega v. Lange, 248 App. Div. 521 [1st Dept.].) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.